174 U.S. 428
19 S.Ct. 874
43 L.Ed. 1034
CITY OF LOUISVILLEv.BANK OF COMMERCE.
No. 363.
May 15, 1899.

H. L. Stone, for city of Louisville.
W. S. Taylor, for Stone, auditor, and others.
James P. Helm and Helm Bruce, for Bank of Commerce.
Mr. Justice PECKHAM.


1
In the above case the same question is involved that has just been determined in No. 362 (19 Sup. Ct. 747), and there will be a like order reversing the judgment, and remanding the case to the circuit court, with directions to dismiss the bill.


2
Mr. Justice HARLAN and Mr. Justice WHITE dissented.